FILED IN
                                                                          OOffOF ^
                                                                           FEB 1 6 1999



          IN THE COURT OF CRIMINAL APPEALS
                                       OF TEXAS

                                           NO. 73,304



                  EX PARTE JEFFREY NICKEY DAVIS, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                                 FROM DALLAS COUNTY                           ___



               The opinion was deliveredpercuriam.


                                          OPINION



       This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Article 11.07, §3, et seq., V.A.C.C.P. The Applicant contends he was denied his right
to appeal from his conviction for attempting to compel prostitution. The trial court entered findings
of fact and conclusions of law in which it was recommended that Applicant be granted an out-of-
time appeal. We agree with the recommendation in that the record reflects that Applicant was denied
an appeal through no fault ofhis own. We find Applicant is entitled to relief.
       Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from his
conviction in cause number F94-43381-N from the 195th District Court of Dallas County. The
proper remedy in acase such as this is to return Applicant to the point at which he can give notice
ofappeal. Forpurposes ofthe Texas Rules ofAppellate Procedure, all time limits shall becalculated

as ifthe conviction had been entered onthe day that the mandate ofthis Court issues. We hold that

Applicant, should he desire to prosecute an appeal, must take affirmative steps to see that notice of
appeal is given within thirty days after the mandate of this Court has issued.



                                                      PER CURIAM




DO NOT PUBLISH


DELIVERED: February 10,1999
                                                                                CC~*                                USP0SIAG[
                                                                                5°         FEB I !*99
                                                                                cot—
                                                                    . j^y^rs-
                                                                                CCCC                                s 0 .2 6 I
Court of Criminal gppeate
       $ox 12308
                                                     LISA ROMBOK
    Capitol Station
                                                    CLERK    5TH COURT OF APPEALS
   Austin, (Texas 787X1                             COURTHOUSE    600 COMMERCE 2ND FLOOR
                                                    DALLAS TX 752 02

                                                    73,304




                            > -^ ^ o ~£a£*
                            *-* im *»• mm   *T*3.
                                                             IUuUUUuUUUmmUUIiiU        !lliiuilililiililliiliilitltiilli.,l!i..,.i.ll